  Case 1:20-cv-00311-MN Document 33 Filed 09/11/20 Page 1 of 1 PageID #: 228




Jason J. Rawnsley
(302) 651-7550
Rawnsley@rlf.com

September 11, 2020

VIA CM/ECF
The Honorable Maryellen Noreika
U.S. District Court, District of Delaware
844 N. King Street
Wilmington, DE 19801-3568


       Re:     The Trading Collective, LLC v. The Mane Choice Hair Solution LLC,
               C.A. No. 20-0311-MN


Dear Judge Noreika,

       Defendant The Mane Choice will oppose Plaintiff the Trading Collective, LLC’s request

for leave to file an Amended Complaint. The Mane Choice will respond to Plaintiff’s letter on

October 9, 2020, pursuant to the Court’s Oral Order of September 8, 2020.

       If Your Honor should have any questions, counsel remain available at the Court’s

convenience.

                                                   Respectfully,

                                                   /s/ Jason J. Rawnsley

                                                   Jason J. Rawnsley (#5379)


cc:    Counsel of Record (via email)
